Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 13 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11145624 (hereinafter Pat-24). Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding claim 1. The claim 1 of Pat-24 discloses the claim 1.

Regarding claim 2. The claims 1-2 of Pat-24 discloses the claim 2. 

Regarding claim 13. The claim 14 of Pat-24 discloses the claim 13.

Regarding claim 17. The claims 14-15 of Pat-24 discloses the claim 17.

Regarding claim 18. The claims 14 and 16 of Pat-24 discloses the claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 13, the claim recites the limitation “the cavity” in line(s) 7. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 14-20, because of their dependency on claim 13, these claims are also rejected for the reasons set forth above with respect to claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 20150235915).

Regarding claim 1. Fig 9B of Liang discloses A semiconductor device package, comprising:
a substrate 106 comprising a circuit layer 102/104 [0060], 
the substrate including a first surface (top surface adjacent to 110) and a second surface (bottom surface adjacent to 112) opposite to the first surface, 
at least one recess (the area 102/104 are located) recessed from the second surface and partially exposing the circuit layer (Fig 9B; see also Fig 8G for partially exposing), and 
a bottom surface of the circuit layer in the recess is recessed from the second surface of the substrate (Fig 9B);
a first electronic component 204 disposed above the first surface;
a second electronic component 202 stacked adjacent to the first electronic component;
an encapsulation layer 214 at least encapsulating the second electronic component and partially covering (Fig 9B) the second surface of the substrate; and
an electrical conductor 206 extending from the second surface of the substrate into the recess of the substrate, and contacting the bottom surface of the circuit layer (Fig 9B: 206 is extended from the bottom surface of 106 and then into the recess and contacting bottom surface of 102).

Regarding claim 8. Liang discloses The package of claim 1, Liang discloses wherein the encapsulation layer includes a lateral surface having a section that extends toward the substrate (Fig 9B).

Regarding claim 9. Liang discloses The package of claim 1, wherein the electrical conductor is in contact with an inner sidewall of the recess (Fig 9B).

Regarding claim 10. Liang discloses The package of claim 1, wherein the encapsulation layer encapsulates a bottom surface of the second electronic component (Fig 9B).

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guzek (US 8901724).

Regarding claim 13. Fig 2 of Guzek discloses A semiconductor device package, comprising:
a substrate 210/231/232/233/234 comprising a circuit layer 231/232/233/234, the substrate including a first surface (top surface) and a second surface (bottom surface) opposite to the first surface;
a first electronic component 500 disposed above the first surface;
at least one second electronic component 300 stacked adjacent to the first electronic component (Fig 2);
an encapsulation layer 250 disposed in the cavity (the area 300 is located) and encapsulating the second electronic component, wherein the encapsulation layer includes a through hole exposing the circuit layer (see the through holes where 273/274/275/275 are located); and
an electrical conductor 273/274/275/275 disposed in the through hole and in contact with the circuit layer.

Regarding claim 14. Guzek discloses The package of claim 13, wherein a profile of the encapsulation layer at an elevation below the second surface of the substrate tapers away from the substrate (Fig 2).

Regarding claim 16. Guzek discloses The package of claim 13, wherein the electrical conductor is in contact with an inner sidewall of the recess (Fig 2: contacting the bottom of inner walls).

Regarding claim 17. Guzek discloses The package of claim 13, wherein a surface of the encapsulation layer is substantially leveled with the second surface of the substrate (see the coplanar surface of 250 and the second surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20150235915) in view of Guzek (US 8901724).

Regarding claim 6. Liang discloses The package of claim 1 except wherein a profile of the encapsulation layer at an elevation below the second surface of the substrate tapers away from the substrate.
However, Fig 2 of Guzek discloses wherein a profile of the encapsulation layer 250 at an elevation below the second surface (bottom surface) of the substrate 210 tapers away from the substrate.
The references, Liang and Guzek may be used to show obviousness because they are analogous art, which is directed to semiconductor package including stacked semiconductor components and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liang with the specified features of Guzek because they are from the same field of endeavor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the encapsulation structure as disclosed by Guzek within Liang’s package for the purpose of providing high density device integration for smaller electronic devices. Thereby increases manufacturability.

Allowable Subject Matter
Claims 2-5, 7, 11-12, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the rejections indicated above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a space is defined between the encapsulation layer and the electrical conductor”.

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a profile of the encapsulation layer at an elevation below the second surface of the substrate tapers toward the electrical conductor”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a width of the substrate is less than a width of the first electronic component”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the substrate is projectively within a planar coverage of the first electronic component.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a profile of the encapsulation layer at an elevation below the second surface of the substrate tapers toward the electrical conductor”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the circuit layer comprises a bonding pad exposed from the second surface, and a surface of the bonding pad is substantially leveled with or recessed from the second surface”.

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a width of the substrate is less than a width of the first component”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the substrate is projectively within a planar coverage of the first electronic component”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826